Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 4, 1979, which affirmed a decision of an Administrative Law Judge overruling the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment through misconduct in connection therewith. There is no basis in the record to sustain the factual determination that claimant was sick and unable to work. The record contains substantial evidence that claimant was intoxicated on the job, brought liquor to work and caused disruption on the job. Such activities constitute misconduct sufficient to disqualify claimant from receiving unemployment insurance benefits (Matter of Rupp [Levine], 49 AD2d 783; Matter of Fahy [Catherwood], 29 AD2d 712; Matter of Poveda [Catherwood,], 28 AD2d 781). Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith. Mahoney, P. J., Main, Yesawich, Jr., and Weiss, JJ., concur.